Case 5:20-cv-05104-PKH Document 57                   Filed 12/28/20 Page 1 of 4 PageID #: 896




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                   PLAINTIFF

v.                                     5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                  DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                          COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                  COUNTER-DEFENDANTS

 DEFENDANT’S MOTION FOR LEAVE TO FILE SUPPLEMENTAL RESPONSE TO
               MOTION FOR SANCTIONS UNDER SEAL

        Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by and

through its attorneys, Friday, Eldredge & Clark, LLP, for its Motion for Leave to File a

Supplemental Response to the Motion for Sanctions, states as follows:

        1.       Plaintiff Bret Bielema filed a Motion for Sanctions (the “Motion”) on November 3,

2020 (Doc. Nos. 44-45). In the Motion, Bielema asserts that the Foundation did not make a

reasonable inquiry prior to filing its Counterclaim to determine whether there was evidentiary

support for the fraud claim and allegations regarding Cornrich coordinating with Bill Belichick

and the New England Patriots to maximize Bielema’s payments under the Release Agreement with

the Foundation. See, e.g., Doc. No. 45 at 7.

        2.       The Foundation filed a Response in Opposition to the Motion the same day (Doc.

No. 46).




                                                 1
FEC/44844.0001/8224055.1-12/28/20
Case 5:20-cv-05104-PKH Document 57                   Filed 12/28/20 Page 2 of 4 PageID #: 897




        3.       During the course of discovery and since filing its Opposition, the Foundation has

received documents from the New England Patriots that directly contradict the assertions in the

Motion for Sanctions.

        4.       On December 22, 2020, the Foundation requested that Bielema withdraw the

Motion. Upon receipt of this request, counsel for Bielema requested that the Court “defer ruling

on the pending Joint Motion for Sanctions for at least a few days.” See Ex. A. Yet, just one day

later on December 23, 2020, Bielema informed the Court that “Bret Bielema and Neil Cornrich

have completed their review of the newly discovered evidence and have concluded that it has no

bearing on the pending Joint Motion for Sanctions.” Id.

        5.       On December 23, 2020, Bielema’s counsel informed that Foundation that the

Foundation’s interpretation of the documents is wrong. Bielema’s counsel stated that he intended

to provide an explanation within one day and further stated that additional text messages between

Bielema and Cornrich were “discovered this morning” that undermine the Foundation’s fraud

claim. Those text messages (and others) are the subject of the Foundation’s November 23, 2020

Motion to Compel (Doc. Nos. 50-51).

        6.       On December 28, 2020, Bielema’s counsel provided a seven-page response that

included one screenshot of a single text message that he claims supports Bielema’s position.

Notably, none of the other “newly discovered” text messages have been produced. Additionally,

Bielema’s explanation of the Patriots documents rings hollow, and he refuses to withdraw the

Motion for Sanctions.

        7.       Because counsel for Bielema has not agreed to withdraw the Motion, the

Foundation believes it is necessary to supplement its Opposition with the recently produced

documents to provide the Court with context as to the Patriots’ knowledge and involvement.



                                                 2
FEC/44844.0001/8224055.1-12/28/20
Case 5:20-cv-05104-PKH Document 57                      Filed 12/28/20 Page 3 of 4 PageID #: 898




        8.       On December 1, 2020, the parties jointly submitted a proposed Stipulated

Protective Order for the Court’s consideration.            The proposed Protective Order provides

protections for third parties. The Patriots produced the documents at issue as “Attorneys’ Eyes

Only” pending entry of the Stipulated Protective Order by the Court.1                The Patriots have

represented that they will designate the materials as “Protected Confidential Material” once the

Protective Order is entered by the Court. As such, the Foundation seeks approval to file its

Supplemental Response under seal.

        9.       Accordingly, the Foundation requests leave to file a Supplemental Response to the

Motion for Sanctions under seal on or before January 6, 2021.

        WHEREFORE, the Foundation prays that its Motion for Leave to File a Supplemental

Response to the Motion for Sanctions be granted, that the Foundation be allowed to file such

Supplemental Response under seal, and that the Court grant it any other relief to which it is entitled.

                                                Respectfully submitted,

                                                Marshall S. Ney, AR91108
                                                Robert W. George, AR98134
                                                Katherine C. Campbell, AR2013241
                                                Blake Z. Brizzolara, AR2017229
                                                FRIDAY, ELDREDGE & CLARK, LLP
                                                3350 S. Pinnacle Hills Parkway, Suite 301
                                                Rogers, AR 72758
                                                Office:       (479) 695-6049
                                                Facsimile:    (501) 244-5389
                                                mney@fridayfirm.com

                                                By:      /s/ Marshall S. Ney
                                                          Marshall S. Ney, AR Bar 91108




1
       The Stipulated Protective Order submitted to the Court for approval does not contain an “Attorneys’
Eyes Only” designation, and the parties simply agreed to the Patriots’ request to hold the documents
“Attorneys’ Eyes Only” as a courtesy until a Protective Order is entered by the Court.

                                                    3
FEC/44844.0001/8224055.1-12/28/20
Case 5:20-cv-05104-PKH Document 57                  Filed 12/28/20 Page 4 of 4 PageID #: 899




                                    CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 28th day of December, 2020:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com

        Richard N. Watts
        Richard.watts@wdtc.law

                                              /s/ Marshall S. Ney
                                              Marshall S. Ney




                                                4
FEC/44844.0001/8224055.1-12/28/20
